DETAILED ACTION
Claims 1-6, 8, 9, 19, 20, 22-24, 33, 36 and 37 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Non-Final Office Action from 09 August 2021, the Applicant has filed a response on 08 November 2021.
With regard to the objection given to claims 1 and 5, the Applicant has amended the claims and rectified the issues raised for the objection. The Examiner hereby withdraws the claim objections.
With regard to the 35 U.S.C. 112(b) rejections given to particularly to claims 1, 19 and 33 for insufficient antecedent basis, and claims 19 and 33 for their further indefiniteness, the Applicant has amended these claims to rectify the issues present in the previous claims listing. The Examiner hereby withdraws the 35 U.S.C. 112(b) claim rejections.
Response to Arguments
With regard to the 35 U.S.C. 112(b) rejection given to claim 1 for indefiniteness in the most-recent Non-Final Rejection (page 3 item # 7), this issue appears not to have been rectified and will be addressed in the following section. This rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
With regard to claim 1, the claim recites in its first limitation:
receiving voice data sent by at least one first electronic device for obtaining a voice data set, the first electronic device having a first preset authority, and the voice data set comprising at least one piece of the voice data.

This provides at least a first electronic device for obtaining a voice data set, with the voice data set comprising at least one piece of voice data.
The second limitation provides:
receiving audio-video data sent by a second electronic device, the second electronic device having a second preset authority, the audio-video data comprising voice data selected by a user of the second electronic device for playback, wherein the voice data selected by the user for playback comprises any voice data of the voice data set clicked by the user for playback.

By this second limitation, it can be seen that voice data is selected by the user for playback purposes. This voice data is comprised under audio-video data that is sent by the second device, and this voice data that is selected by the user for playback purposes goes on to comprise any voice data of the voice data set clicked by the user for playback. The voice data set here would be covered under audio-video data that is sent by the second electronic device, thereby teaching that this voice data set is sent by the second electronic device. In the first limitation, it is provided that a voice data set is obtained by the at least one first electronic device.

Claim 1 is hereby rejected under 35 U.S.C. 112(b) for being indefinite.
Claims 2-6, 8 and 9 are also rejected under 35 U.S.C. 112(b) based on their dependence on a rejected base claim and for failing to rectify the issue raised with regard to the base claim.
Allowable Subject Matter
Claims 19, 20, 22-24, 33, 36 and 37 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to independent claim 19, the invention states:
A method for playing voice, which is applied to a first electronic device connected to a webcast server, the first electronic device having a first preset authority, the method comprising:
receiving audio-video data pushed by the server, the audio-video data comprising voice data recorded by a second electronic device connected to the server and voice data of a voice data set selected by a user of the second electronic device for playback, wherein the second electronic device has a second preset authority, and the voice data set comprises voice data uploaded by the first electronic device or another first electronic device; and 
playing the audio-video data,

4861-9952-7426.1Atty. Dkt. No. 056946-0320playing the first audio voice data and the second audio voice data so that a playback volume of the second audio voice data is lower than a playback volume of the first audio voice data.
Closest Prior Art
The reference of Clavel et al (US 2014/0173430 A1) provides the capturing and redistributing of audio/video data by a server, wherein the audio/video data is received from a first device, and the server mixes it with further other received audio streams, to then have the server transfer an audio/video with the mixed audio to a device or devices from which audio originated ([0079], [0082], [0084], [0085]).
Siminoff et al (US 2020/0043185 A1) provides teaching for capturing audio/video data from a device which then gets shared with other devices within a network of users, with the devices receiving the shared video being based on a playback request.
The prior art of record taken alone or in combination however fail to teach, inter alia, a method involving a first and second device respectively having a set first and second preset authority, having the first device play audio-video data wherein the audio-video data includes audio data that was recorded by the first device and selected for playback.
Claim 19 is hereby allowable over the prior art of record.
Dependent claims 20, 22, 23 and 24 depend on claim 19 and are also allowable over the prior art of record based on their dependence on an allowable base claim.

combination fail to teach, inter alia, a method for playing voice applied to an electronic device having a preset authority involving the segmentation of voice data of audio-video data into first voice data that has a target voice and second voice data that has voice data acquired by an acquisition device.
Claim 33 is hereby allowable over the prior art of record.
Dependent claims 36 and 37 depend on claim 33 and are also allowable over the prior art of record based on their dependence on an allowable base claim.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/
Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657